SUMMARY ORDER
Plaintiffs-Appellants Sun-Ming Sheu and Ming-Chien Hsu (“Appellants”) appeal from the decision of the United States District Court for the Eastern District of New York (Ross, J.) dismissing sua sponte Appellants’ claims regarding alleged violations of criminal statutes by the defendant. We assume the parties’ familiarity with the *393facts, procedural history, and scope of the issues presented on appeal.
We affirm the District Court’s dismissal of these claims for substantially the reasons stated by the District Court. Sheu v. Centex Home Equity, No. 06-CV-2235(ARR) (E.D.N.Y. Sept. 18, 2006) (memorandum & order). Appellants do not raise the dismissal of their remaining claims in this appeal, and so any challenge to the District Court’s dismissal of those claims is waived. See LoSacco v. City of Middletown, 71 F.3d 88, 92 (2d Cir.1995). In any event, these “remaining” claims are without merit because the District Court correctly concluded that they were barred by res judicata. Sheu v. Centex Home Equity, No. 06-CV-2235(ARR), at *7-10 (E.D.N.Y. Apr. 23, 2007) (opinion & order).
We have considered all of Appellants’ claims and find them to be without merit. Accordingly, we AFFIRM the judgment of the District Court.